UNITED STATES SECURITIES AND EXCHANGECOMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-12627 Global Clean Energy Holdings, Inc. Exact name of registrant as specified in its charter) DELAWARE State or other jurisdiction of incorporation 87-0407858 (IRS Employer Identification No.) 100 West Broadway, Suite 650 Long Beach, California 90802 (Address of principal executive offices) (310) 641-4234 Former Name or Former Address, if Changed Since Last Report Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Non-accelerated filer o Accelerated Filer o Smaller reporting company x Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: As ofOctober 29, 2012, the issuer had 293,683,502 shares of common stock issued and outstanding. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x GLOBAL CLEAN ENERGY HOLDINGS, INC. For the quarter ended September 30, 2012 FORM 10-Q TABLE OF CONTENTS PART I 1 ITEM 1. FINANCIAL STATEMENTS. 1 ITEM 2. MANAGEMENTS’ DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. 22 ITEM 4. CONTROLS AND PROCEDURES. 22 PART II 23 ITEM 1. LEGAL PROCEEDINGS. 23 ITEM 1A. RISK FACTORS. 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 24 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 24 ITEM 4. MINE SAFETY DISCLOSURES. 24 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 PART I ITEM 1. FINANCIAL STATEMENTS. GLOBAL CLEAN ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory Other current assets Total Current Assets PROPERTY AND EQUIPMENT, NET INVESTMENT HELD FOR SALE DEFERRED GROWING COST OTHER NONCURRENT ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accrued payroll and payroll taxes Deferred revenue Capital lease liability - current portion Notes payable to shareholders Convertible notes payable - Total Current Liabilities LONG-TERM LIABILITIES Accrued interest payable Accrued return on noncontrolling interest Capital lease liability - long term portion Convertible notes payable Mortgage notes payable Total Long Term Liabilities EQUITY (DEFICIT) Preferred stock - $0.001 par value; 50,000,000 shares authorized Series B, convertible; 13,000 shares issued (aggregate liquidation preference of $1,300,000) 13 13 Common stock, $0.001 par value; 500,000,000 shares authorized; 293,683,502 and 285,062,812 issued and outstanding Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total Global Clean Energy Holdings, Inc. Stockholders' Deficit ) ) Noncontrolling interests Total equity (deficit) TOTAL LIABILITIES AND EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed unaudited consolidated financial statements 1 Table of Contents GLOBAL CLEAN ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Revenue $ Subsidy Income Total Revenue Operating Expenses General and administrative Write down of impaired long lived assets - Plantation operating costs Total Operating Expenses Loss from Operations ) Other Income (Expenses) Other income 25 29 82 77 Interest expense ) Gain on settlement of liabilities - - Foreign currency transaction gain (loss) 84 ) Net Other Income (Loss) Loss from Continuing Operations ) Income (Loss) from Discontinued Operations - ) Net Loss ) Less Net Loss Attributable to the Noncontrolling Interest ) Net Income (Loss) attributable to Global Clean Energy Holdings, Inc. $ ) $ ) $ ) $ ) Amounts attributable to Global Clean Energy Holdings, Inc. common shareholders: Income (Loss) from Continuing Operations $ ) $ ) $ ) $ ) Income (Loss) from Discontinued Operations - ) Net Loss $ ) $ ) $ ) $ ) Basic Income (Loss) per Common Share: Income (Loss) from Continuing Operations $ ) $ ) $ ) $ ) Income Loss from Discontinued Operations - ) Net Loss per Common Share $ ) $ ) $ ) $ ) Basic Weighted-Average Common Shares Outstanding Diluted Income (Loss) per Common Share: Loss from Continuing Operations $ ) $ ) $ ) $ ) Income Loss from Discontinued Operations - ) Net Loss per Common Share $ ) $ ) $ ) $ ) Diluted Weighted-Average Common Shares Outstanding The accompanying notes are an integral part of these condensed unaudited consolidated financial statements 2 Table of Contents GLOBAL CLEAN ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, Net Loss $ ) $ ) $ ) $ ) Other comprehensive income - foreign currency translation adjustment ) ) Comprehensive Loss ) Add net loss attributable to the noncontrolling interest Less other comprehensive income (loss) attributable to noncontrolling interest ) ) Comprehensive Loss Attributable to Global Clean Energy Holdings, Inc. $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed unaudited consolidated financial statements 3 Table of Contents GLOBAL CLEAN ENERGY HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (DEFICIT) (Unaudited) For the Periods Ended September 30, 2011 and 2012 Accumulated Additional Other Non- Series B Common stock Paid in Accumulated Comprehensive controlling Shares Amount Shares Amount Capital Deficit Loss Interests Total Balance at December 31, 2010 $
